EXHIBIT 15.1 Auditor’s Consent Statement by Experts CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” and to the use of our report dated April 30, 2013 in the Form 20-F: Annual Report dated May 11, 2013, Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934, of Global Green Matrix Corp. formerly known as Poly-Pacific International Inc. for the registration of 80,966,462 shares of its common stock. /s/ K.R. Margetson Ltd. Vancouver, BC Signed May 11, 2013 Chartered Accountant
